UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-6160



MICHAEL G. KESELICA,

                                           Petitioner - Appellant,

          versus


J. MICHAEL STOUFFER, Warden; ATTORNEY GENERAL
FOR THE STATE OF MARYLAND,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Senior District Judge.
(CA-02-3947-S)


Submitted:   June 12, 2003                 Decided:   June 20, 2003


Before WIDENER, LUTTIG, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael G. Keselica, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael G. Keselica, a state prisoner, seeks to appeal the

district court’s order dismissing his petition filed under 28

U.S.C. § 2241 (2000) without prejudice.          When, as here, a district

court dismisses a § 2241 petition solely on procedural grounds, a

certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right’ and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”          Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 534 U.S. 941 (2001).           We have independently reviewed the

record and conclude that Keselica has not made the requisite

showing.      See Miller-El v. Cockrell,          U.S.     , 123 S. Ct. 1029

(2003).     Accordingly, we deny a certificate of appealability and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions    are   adequately    presented     in   the

materials      before   the    court   and   argument    would   not    aid   the

decisional process.




                                                                       DISMISSED




                                        2